          Case 1:21-cv-05892-LGS Document 17 Filed 09/13/21 Page 1 of 1

                                                                                                               ATTORNEYS AT LAW
                                                                                                                  Chrysler Building
                                                                                                         405 Lexington Avenue | 36th
                                                                                                                                 Floor
                                                                                                      New York, New York 10174-3699
                                                                                                                  212.785.2577 | fax
                                                                                                                       212.785.5203
                                                                                                                www.carltonfields.com
Katelyn M. Sandoval
Associate                                                                                                                     Atlanta
                                                                                                                             Hartford
(212) 380-9630                                                                                                           Los Angeles
                                                                                                                               Miami
                                                                                                                           New York
                                                                                                                      Short Hills, NJ
                                                                                                                             Orlando
                                                                                                                         Tallahassee
                                                                    September 10, 2021                                        Tampa
                                                                                                                     Washington, DC
                                                                                                                    West Palm Beach
VIA ECF
                                 Application GRANTED IN PART, DENIED IN PART. The Initial Pretrial
The Honorable Lorna G. Schofield Conference scheduled for September 23, 2021, at 10:50 a.m. is
United States District Court     adjourned to October 28, 2021, at 10:50 a.m.
Southern District of New York
500 Pearl Street                 Dated: September 13, 2021
New York, New York 10017                New York, New York

        Re:     Tucker v. C&F Insurance Agency, Inc., 1:21-cv-05892-LGS

Dear Judge Schofield,

       Carlton Fields represents Defendant C&F Insurance Agency, Inc. (“Defendant”) in
connection with the above-referenced action.

         Pursuant to Your Honor’s Individual Rules and Procedures, Rule I.B.2, and the Court’s
order setting the initial conference (Doc. 7), Defendant respectfully moves for an adjournment of
the initial conference, which is currently scheduled for September 23, 2021 at 10:50 a.m., to
December 10, 2021 or to another time more convenient for the Court.

       Defendant seeks this adjournment because the parties are exploring settlement options,
and Defendant’s answer or response to Plaintiff Henry Tucker’s (“Plaintiff”) Amended
Complaint is currently due on October 19, 2021. This adjournment will allow the parties time to
properly prepare for and attend the initial conference with the Court.

        Defendant has conferred with Plaintiff’s counsel, who has consented to this adjournment.
This is Defendant’s first request for an adjournment of the conference.

                                                                    Respectfully submitted,

                                                                    CARLTON FIELDS, P.A.

                                                                    /s/ Katelyn M. Sandoval
                                                                    Katelyn M. Sandoval

cc: All parties of record via ECF


                                             Carlton Fields, P.A.
                                              A Professional Corporation
                      Carlton Fields, P.A. practices law in California through Carlton Fields, LLP.
